Russell, J.
1. An obligation in a promissory note to pay attorney’s fees if it be collected through an attorney at law is conditional; and for that reason, where attorney’s fees are claimed in a suit upon such a note, an unsworn answer by the defendant, denying that the • statutory notice was given, is sufficient, as to the attorney’s fees claimed.
2. Where' such an answer was erroneously stricken, it was error to overrule a motion, made during the term, to vacate a judgment in the plaintiff’s favor, which included attorney’s fees.
3. The stipulation in the note sued on, for the payment of attorney’s fees, being conditional, the plaintiff was not entitled to a judgment for attorney’s fees as upon an unconditional contract in writing. Turner v. Bank of Maysville, 13 Ga. App. 547 (79 S. E. 180).

Judgment reversed.

R. W. Crenshaw, S. D. Hewlett, for plaintiff in error.
H. L. Graves, contra.